McMurray, Presiding Judge.
This case involves an application for contempt brought against a taxpayer by the members of a county board of tax assessors under the authority of Code Ann. § 91A-1441 (Ga. L. 1978, pp. 309, 451). The applicants issued a subpoena directed to the taxpayer defendant requiring him to produce or cause to be produced at their office “a copy of his business depreciation schedule as filed with his 1979 federal income tax return.” After a hearing the trial court in its order stated that the subpoena was issued “in connection with their review of the personal property return of [the taxpayer],” and since Code Ann. § 91A-1441, supra, required such subpoenas to be served upon the taxpayer “five days before the day upon which any hearing by the Board is scheduled and at which the attendance of the party or witness or the production of such documents is required,” it was premature to issue the subpoena for the documents when no hearing was scheduled by the board. The court then found that the taxpayer was not guilty of contempt and denied the application. The applicants appeal. Held:
Notwithstanding such issues as to whether or not the taxpayer was “required” to be present and could avail himself of constitutional personal privilege as to the production of his personal and business records, in the absence of a transcript of the proceedings before the trial court, it is quite evident that no hearing was scheduled in which the taxpayer was required to appear but the county board of tax assessors were merely investigating “for the purpose of examination” in “its investigation of the tax liability of [the taxpayer] for the tax years 1980.” The trial court did not err in denying the application for contempt. The enumerations of error complaining of the trial court’s denial of the application are not meritorious.

Judgment affirmed.


Banke and Birdsong, JJ., concur.